DETAILED ACTION
This office action is in response to the amendment received on June 24, 2021. Claims 1 and 3-16 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a main body including a suction motor…, a main body terminal…and a connecting terminal, a handle unit including a handle terminal and a PCB unit spaced apart from the handle terminal, wherein based on the handle being coupled to the main body, the handle terminal is configured to be electrically connected to the main body terminal and the PCB is configured to be connected to the connecting terminal and , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Wilson (2014/0137363) and Wang (CN103784081, cited by applicant). Wilson discloses a cleaner comprising, a suction unit (14), a collecting bin (24) including a separation unit (12) therein (Figure 1), a main body (4) including a handle unit (6) and a suction motor (within 5), but lacks forming, the main body with a suction motor…, a main body terminal…, and a connecting terminal, forming the handle unit with a handle terminal and a PCB unit spaced from the handle terminal, wherein the handle terminal is electrically connected to the main body terminal and wherein the suction unit is configured to couple to the main body in a first coupling direction along a first axis, and the handle unit is configured to couple to the main body in a second coupling . The examiner further notes that it would be obvious to modify the location of the suction motor, of Wilson, because it would destroy the intended function of providing a cleaning device that is more space efficient (see abstract). Wang teaches that it is known to provide a separation unit (3) with a suction motor (1) therein (Figures 1-4), but lacks forming, the main body with a main body terminal…, and a connecting terminal, forming the handle unit with a handle terminal and a PCB unit spaced from the handle terminal, wherein the handle terminal is electrically connected to the main body terminal and wherein the suction unit is configured to couple to the main body in a first coupling direction along a first axis, and the handle unit is configured to couple to the main body in a second coupling direction along a second axis, the first axis passing through the main body and crossing the second axis (as in claim 1), nor render obvious of providing that; the connecting terminal includes a first signal terminal and a second signal terminal spaced apart from the first signal terminal, and wherein a portion of the main PCB is configured, based on the handle unit being coupled to the main body, to fit in a space between the first signal terminal and the second signal terminal (as in claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723